TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                       NO. 03-13-00012-CV



                                   Darrell J. Harper, Appellant

                                                  v.

                                   The State of Texas, Appellee


     FROM THE DISTRICT COURT OF TRAVIS COUNTY, 419TH JUDICIAL DISTRICT
     NO. D-1-GN-12-002702, HONORABLE STEPHEN YELENOSKY, JUDGE PRESIDING



                             MEMORANDUM OPINION


               Appellant Darrell J. Harper filed his notice of appeal in the trial court on

December 28, 2012. On June 6, 2013, the Clerk of this Court sent notice to appellant that his brief

was due on May 17, 2013, and was overdue, and that if he failed to file a brief, this Court would

dismiss his appeal for want of prosecution unless he reasonably explained the failure and appellee

would not be significantly injured by that failure. The Clerk also notified appellant that his appeal

would be dismissed for want of prosecution if he did not provide a satisfactory response to this Court

by June 17, 2013. To date, appellant has not filed a brief or a motion for extension of time to file

his brief. Appellant filed a response with this Court on June 13, 2013, but he failed to address why

he has not filed a brief or a motion for extension of time to file a brief. Accordingly, we dismiss the

appeal for want of prosecution. See Tex. R. App. P. 42.3(b), (c).
                                             __________________________________________

                                             Melissa Goodwin, Justice

Before Justices Puryear, Rose, and Goodwin

Dismissed for Want of Prosecution

Filed: August 9, 2013




                                               2